           Case 1:18-cr-00694-RA Document 58 Filed 04/20/20 Page 1 of 1




                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 4/20/2020


 UNITED STATES OF AMERICA,
                                                              No. 18-cr-694 (RA)
                       v.
                                                                    ORDER
 LEWIS STAHL,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has been informed by the U.S. Probation Office (“USPO”) in the Southern

District of New York (“SDNY”) that the USPOs in both the SDNY and the Southern District of

Florida have approved Mr. Stahl’s relocation request. Accordingly, no later than 5:00 p.m. today,

the Government shall advise the Court of when the Bureau of Prisons intends to release Mr. Stahl

to home confinement.

SO ORDERED.

Dated:     April 20, 2020
           New York, New York



                                                Ronnie Abrams
                                                United States District Judge
